Citation Nr: 0203843	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  01-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased evaluation for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling, 
from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  PTSD is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal.


CONCLUSION OF LAW

The schedular criteria for an increased rating for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1999, the veteran was assigned service connection 
for PTSD with a 30 percent rating effective from October 
1998.  The veteran filed a Notice of Disagreement in January 
2000 requesting an increased rating.

The veteran contends that the PTSD he suffers from is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
his contentions, and that a claim for an increased evaluation 
should be denied.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The 
Schedule provides for rating PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In making a determination, the Board 
analyzes the extent to which a service-connected disability 
adversely affects a veteran's ability to function under the 
ordinary conditions of daily life, and bases the assigned 
rating, as far as practicable, on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2001).  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating is 
to be assigned.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2000).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's PTSD.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In this claim, the RO assigned a 30 
percent rating for the veteran's PTSD, effective from October 
1998.  The Board will evaluate the level of impairment due to 
the disability throughout the entire time of the claim as 
well as consider the possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Entitlement to Increased Evaluation for PTSD

The veteran is currently rated as 30 percent for PTSD under 
Diagnostic Code 9411.

The General Rating Formula for Mental Disorders provides a 30 
percent rating for PTSD that causes occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal) with 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2001).

A 50 percent rating is assigned under Diagnostic Code 9411 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating for PTSD that causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2001).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2001).

In a July 2001 VA examination report, the examiner diagnosed 
the veteran as suffering from PTSD and chronic psychiatric 
illness.  The VA examiner stated that the veteran was well 
groomed and cooperative during the examination.  The examiner 
also noted in the June 2000 examination report that the 
veteran's insight and judgment were intact, his mood was 
good, and his affect was tense.  Finally, the June 2000 
examination report stated the veteran had no suicidal or 
homicidal ideation, evidence of delusions or hallucinations, 
depression, or symptoms of psychosis.

The veteran was rated as 55 on the Global Assessment of 
Functioning Scale (GAF) in the July 2001 examination report.  
This score on the Global Assessment of Functioning Scale is 
deemed to represent moderate symptoms (to include flat affect 
and circumstantial speech, occasional panic attacks) or any 
moderate difficulty in social, occupational, or school 
functioning (to include few friends and conflicts with peers 
or co-workers). 

After an examination of the evidence, the Board finds that 
the veteran's current 30 percent rating for PTSD should 
continue.  The veteran appeared to be well groomed and 
cooperative during his examination.  He harbors no suicidal 
or homicidal ideation.  The veteran also stated in the July 
2001 examination report that he does not suffer from 
hallucinations or delusions.  The veteran's GAF score 
fluctuated between 55 and 66 during previous VA group and 
individual therapy session reports and in the most recent 
examination report in July 2001.  The veteran's VA outpatient 
treatment records reflect that he attended individual and 
intensive group therapy sessions for PTSD at various 
intervals throughout 1999.  

In June 1999, a readjustment counselor's statement reported 
that the veteran had suffered two traumatic events, 
confronting a daylight burglary of his home and a severe car 
accident involving his wife.  The counselor stated that these 
traumatic events had exacerbated the veteran's PTSD and 
caused a marked decline in the veteran's ability to cope with 
the events.  However, the counselor stated that the veteran 
had continued to receive VA outpatient treatment for PTSD.  
Only one month later, at the July 2001 examination, the 
veteran did not mention the traumatic events mentioned above.  
The July 2001 VA examination report and VA outpatient 
treatment records provide a sufficient basis for concluding 
that the veteran's disability rating should remain at 30 
percent for PTSD. 

To receive a 50 percent rating for PTSD under Diagnostic Code 
9411, the veteran must exhibit social and occupational 
impairment with reduced reliability and productivity 
including symptoms like:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran's affect was classified as tense 
-- not flattened -- in the July 2001 examination report.  He 
does not suffer from panic attacks.  The examiner stated that 
the veteran's speech was normal in rate, tone, and volume in 
the same examination report.  The examiner also noted that 
the veteran's insight and judgment appeared to be intact.  
The evidence does not meet the severity of occupational and 
social impairment needed for a 50 percent rating under 
Diagnostic Code 9411.  See 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2001).    

In brief, the veteran's claim for an increased evaluation for 
PTSD must be denied.  The evidence does not allow the veteran 
to receive a 50 percent rating under Diagnostic Code 9411 as 
well as a staged disability rating.  The Board finds that the 
evidence shows that the 30 percent rating currently in effect 
for PTSD is still appropriate.

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for PTSD.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.


ORDER

Entitlement to an increased evaluation for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

